Brown, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon stipulation of counsel for the parties hereto.
In harmony with the stipulation, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Item No. Crystal Crystal and Amber

2088 Invoice price Invoice price plus 5%.
2089 Invoice price Invoice price plus 5%.
2090 Invoice price Invoice price plus 5%.
2091 19 yen per gross 19 yen per gross plus 5%.
2093 Invoice price Invoice price plus 5%.
As to any other merchandise involved, I find the dutiable values to be the values found by the appraiser. Judgment will be rendered accordingly.